IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE ELEVENTH CIRCUIT

                                                                                FILED
                                                                       U.S. COURT OF APPEALS
                                             No. 08-16788                ELEVENTH CIRCUIT
                                                                           AUGUST 31, 2010
                                                                              JOHN LEY
FIRST VAGABONDS CHURCH OF GOD,                                                  CLERK
an unincorporated association,
BRIAN NICHOLS,
ORLANDO FOOD NOT BOMBS,
an unincorporated association,
RYAN SCOTT HUTCHINSON,
BENJAMIN B. MARKESON,
ERIC MONTANEZ,
ADAM ULRICH,

                                                                           Plaintiffs-Appellees,
                                                                           Cross-Appellants,

       versus

CITY OF ORLANDO, FLORIDA,

                                                                           Defendant-Appellant,
                                                                           Cross-Appellee,

NATIONAL LAW CENTER ON
HOMELESSNESS & POVERTY,

                                                                           Amicus.

                                       --------------------------
                        On Appeal from the United States District Court for the
                                     Middle District of Florida
                                       --------------------------

                         (Opinion July 6, 2010, 610 F.3d 1274, 11th Cir. 2010)

                                          (August 31, 2010)

BEFORE: DUBINA, Chief Judge, TJOFLAT, EDMONDSON, BLACK, CARNES, BARKETT, HULL,
WILSON, PRYOR and MARTIN, Circuit Judges.*

B Y T H E C O U R T:

       A member of this Court in active service having requested a poll on the suggestions of rehearing

en banc and a majority of the judges in this Court in active service having voted in favor of granting a

rehearing en banc,

       IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's

opinion is hereby VACATED.



*Judge Stanley Marcus has recused himself and will not participate.